Title: From George Washington to Guy Carleton, 30 July 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 30th July 1782
                  
                  In pursuance of Act of Congress directing me "to remand immediately Lieutenant General Earl Cornwallis to the United States, unless the Honorable Henry Laurens Esqr. be forthwith released from his Captivity and furnished with passports to any part of Europe, or America at his option, or be admitted to a general Parole" I have to request your Excellency that orders for this purpose may be communicated to Lieut. General Earl Cornwallis by the first conveyance, informing him, that as this Order is strictly conformable to the tenor of his Parole, I have the fullest expectation of his immediate return to the United States, unless the conditions mention’d in the Act of Congress are complied with.  I have the honor to be Sir Your Excellency’s most Obedient and very humble Servant
                  
                     Go: Washington
                  
               